Title: [Diary entry: 20 September 1784]
From: Washington, George
To: 

20th. Went early this Morning to view my Land, & to receive the final determination of those who live upon it. Having obtained a Pilot near the Land I went first to the plantation of Samuel McBride, who has about 5 Acres of Meadow & 30 of arable Land under good fencing—a Logged dwelling house with a punchion roof, & stable, or small barn, of the same kind—the Land rather hilly, but good, chiefly white oak. Next— James McBride. 3 or 4 Acres of Meadow. 28—Do. of Arable Land. Pretty good fencing—Land rather broken, but good—white & black oak mixed—A dwelling House and barn (of midling size) with Puncheon roofs. Thomas Biggart. Robt. Walker living thereon as a Tenant. No Meadow. Abt. 20 Acres of Arable Land. A dwelling House and single Barn—fences tolerable and Land good. William Stewart. 2½ Acres of Meadow. 20 Do. of Arable Land. Only one house except a kind of building adjoining for common purposes—Good Land and Midling fences. Matthew Hillast [Hillis]. Has within my line—abt. 7 Acres of Meadow. 3 besides, Arable—also a small double Barn. Brice McGeechen [McGeehan]. 3 Acres of Meadow. 20 Do. arable—under good fencing. A small new Barn good. Duncan McGeechen [McGeehan]. 2 Acres of Meadow. 38 Do. Arable Land. A good single Barn, dwelling House Spring House & several other Houses. The Plantation under good fencing. David Reed. Claimed by the last mentioned (Duncan McGeechin). 2 Acres of Meadow. 18 Do. Arable Land. No body living on this place at present—the dwelling House and fencing in bad order. John Reed Esquire. 4 Acres of Meadow. 38 Do. Arable Do. A small dwelling House—but Logs for a large one, a still House—good Land and fencing. David Reed. 2 Acres of Meadow. 17 Do. arable. A good logged dwelling House with a bad roof—several other small Houses and

an indifferent Barn, or Stable—bad fences; but very good Land. William Hillas [Hillis]. 20 Acres of Arable Land. No Meadow. But one house, and that indifferent—fences not good. John Glen. 2 or 3 Acres of Meadow within my Line—his plantation & the rest of his Land without. James Scott. Placed on the Land by Thomas Lapsley. Has 17 acres under good fencing—only a dwelling House (which stops the door of a Cabbin built by Captn. Crawford)—white oak Land—rather thin—but good bottom to clear for Meadow. Matthew Johnson. 2 Acres of Meadow. 24 Do. Arable Land. A good Logged house—Materials for a dble. Barn—very gd. Land, but indifferent fences. James Scott. A large Plantation—about 70 Acres of Arable Land. 4 Do. of improved Meadow. Much more may be made into Meadow. The Land very good, as the fences also are. A Barn dwelling House & some other Houses. The foregoing are all the Improvements upon this Tract which contains 2813 acres. The Land is leveller than is common to be met with in this Part of the Country, and good; the principal part of it is white oak, intermixed in many places with black oak; and is esteemed a valuable tract. Dined at David Reeds, after which Mr. James Scot & Squire [John] Reed began to enquire whether I would part with the Land, & upon what terms; adding, that tho’ they did not conceive they could be dispossed, yet to avoid contention, they would buy, if my terms were moderate. I told them I had no inclination to sell; however, after hearing a great deal of their hardships, their religious principles (which had brought them together as a society of Ceceders) and unwillingness to seperate or remove; I told them I would make them a last offer and this was—the whole tract at 25/. pr. Acre, the money to be paid at 3 annual payments with Interest; or to become Tenants upon leases of 999 years, at the annual Rent of Ten pounds pr. ct. pr. Ann. The former they had a long consultation upon, & asked if I wd. take that price at a longer credit, without Interest, and being answered in the negative they then determined to stand suit for the Land; but it having been suggested that there were among them some who were disposed to relinquish their claim, I told them I would receive their answers individually; and accordingly calling upon them as they stood James Scott William Stewart  Thomas Lapsley Saml. McBride Brice McGeechin Thomas Biggar David Reed William Hillas James McBride Duncan McGeechin Matthew Johnson John Reed & John Glen—they severally answered, that they meant to stand suit, & abide the Issue of the Law. This business being thus finished, I returned to Colo. Cannons in company with himself, Colo. Nevil, Captn. Swearingen (high Sherif) & a Captn. Richie, who had accompanied me to the Land.